         Case 2:20-cv-00570-TR Document 34 Filed 07/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DENNIS TROTTER and                        :           CIVIL ACTION
 CHRISTINA JOHNSTEN,                       :
                 Plaintiffs,               :
                                           :
                 v.                        :
                                           :
 UNITED LUTHERAN                           :           No. 20-570
 SEMINARY, et al.,                         :
                   Defendants.             :

                                        ORDER

      AND NOW, on July 29, 2021, for the reasons outlined in the accompanying

Memorandum of Law, it is ORDERED that Defendants’ Motion for Summary Judgment (doc.

28) is DENIED.

                                               BY THE COURT:



                                               /s/ Timothy R. Rice
                                               TIMOTHY R. RICE
                                               U.S. MAGISTRATE JUDGE
